On June 27, 2006, respondent, C. Michael Moore, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated March 3, 2004, in which the court suspended respondent for a period of one year, stayed the suspension, and placed respondent on monitored probation for two years.
Therefore, it is ordered by this court that the probation of respondent, C. Michael Moore, Attorney Registration No. 0071174, last known business address in Jackson, Ohio, is terminated.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.